               Case 3:20-mj-70967-MAG Document 13 Filed 08/27/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ABRAHAM FINE (CABN 292647)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6488
 7        FAX: (415) 436-7234
          Abraham.fine@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,               ) CASE NO. 20-MJ-70967
                                             )
14           Plaintiff,                      ) STIPULATION AND [PROPOSED] ORDER
                                             )
15      v.                                   )
                                             )
16   KENNETH SPARKS,                         )
                                             )
17           Defendant.                      )
                                             )
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER        1
     20-MJ-70967
              Case 3:20-mj-70967-MAG Document 13 Filed 08/27/20 Page 2 of 3




 1          This case is currently set for hearing on August 28, 2020. Defendant and the government are

 2 requesting a continuance of the matter to 10:30 a.m. on October 19, 2020. The parties are currently

 3 negotiating a protective order, and this additional time will provide the parties with needed time to

 4 review discovery and discuss resolution of the case. The parties agree to waive time for both the

 5 preliminary examination and under the Speedy Trial Act. The government has no objection to this

 6 proposed continuance. Therefore, the parties respectfully request that the hearing currently scheduled on

 7 August 28, 2020 be vacated and the case be continued until October 19, 2020, at 10:30 a.m.

 8

 9

10 DATED: August 27, 2020                                        Respectfully submitted,

11                                                               DAVID L. ANDERSON
                                                                 United States Attorney
12

13
                                                                 _/s/_______________________
14                                                               ABRAHAM FINE
                                                                 Assistant United States Attorney
15

16 DATED: August2 27, 2020                                       /s/                       ___
                                                                 CANDIS MITCHELL
17                                                               Counsel for Defendant KENNETH
                                                                 SPARKS
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                2
     20-MJ-70967
             Case 3:20-mj-70967-MAG Document 13 Filed 08/27/20 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2          For the reasons stated above, the Court CONTINUES this case to October 19, 2020 at 10:30 a.m.

 3 for arraignment/preliminary hearing.

 4          The Court finds that the ends of justice served by granting this continuance outweigh the best

 5 interest of the public and defendant in a speedy trial, and accordingly excludes time for preliminary

 6 hearing and under the Speedy Trial Act from August 27, 2020 to October 19, 2020. The Court finds this

 7 exclusion necessary to allow for the effective preparation of defense counsel. 18 U.S.C. §

 8 3161(h)(7)(B)(iv).

 9

10 IT IS SO ORDERED.

11

12 DATED:        8/27/2020                                      ________________________
                                                                HON. THOMAS S. HIXSON
13                                                              United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                3
     20-MJ-70967
